In an action to recover the amount of a balance originally in respondent’s savings bank account "in appellant’s bank before withdrawals therefrom by check to the order of respondent, delivered to him and six months thereafter *970negotiated in North Carolina by respondent’s guardian appointed and qualified by a court of that State; and by a subsequent withdrawal order of that guardian, cashed in North Carolina, judgment in respondent’s favor for the full amount sued for, with interest reversed upon the law and the facts, with costs, and judgment directed for appellant, with costs. The material facts proved in the companion case of Volpe v. Emigrant Ind. Sav. Bank (277 App. Div. 543) are substantially the same as the facts established upon the trial of this action, and reversal of this judgment is required upon the grounds there stated. It appears that the check delivered by the appellant to respondent on April 19, 1945, was negotiated in North Carolina by the guardian after his appointment and qualification and became the property of a bank there which then acquired full title thereto. (Weissman v. Banque Be Bruxelles, 254 N. T. 488, 494; United States v. Guaranty Trust Go., 293 U. S. 340.) The issue of respondent’s residence was raised in the action or proceeding instituted by respondent in the North Carolina court for a termination of the guardianship and an accounting, commenced by respondent after his discharge from the hospital in that State. Moreover, the record establishes that respondent received and cashed checks drawn by the guardian upon his guardianship bank account in the North Carolina bank. This, in our opinion, constituted ratification of the negotiation of the checks by the guardian. (Bamsay v. Miller, 202 N. T. 72, 76; Allen v. Corn Exeh. Bank, 87 App. Div. 335, 337, appeal dismissed 181 N. Y. 278; Ketchem v. Marsland, 18 Mise. 450, 453; Jourdan v. Long Island B. B. Co., 115 N. Y. 380, 386.) Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ., concur.